IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LAUREL CREST DEVELOPMENT, INC.,              : No. 167 WM 2018
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
TIMOTHY COWAN AND MARGARET                   :
COWAN,                                       :
                                             :
                    Petitioners              :
                                             :
                                             :
             v.                              :
                                             :
                                             :
THOMAS BUECHE,                               :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 15th day of February, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.